Citation Nr: 0805867	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-37 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 18, 
1997 for the grant of service connection for paroxysmal 
hemicrania with migraine features. 

2.  Entitlement to an effective date earlier than August 18, 
1997 for assignment of a total disability evaluation based on 
individual employability (TDIU). 

3.  Entitlement to an effective date earlier than August 18, 
1997 for the grant of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35 of Title 38 of the United 
States Code. 


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to October 1953.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Los Angeles Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2000, the Board remanded the 
claim for service connection for headaches for further 
development.  By rating action of May 2002, service 
connection was granted for headaches.  The veteran has 
disagreed, in part, with the effective date assigned for this 
disability.   


FINDINGS OF FACT

1.  The veteran filed his initial claim for service 
connection for head injury residuals on August 18, 1997 

2.  The veteran met the criteria for a TDIU and eligibility 
for DEA as of August 18, 1997.


CONCLUSIONS OF LAW

1.  An effective date earlier than August 18, 1997 is not 
warranted for the award of service connection for paroxysmal 
hemicrania with migraine features.  38 U.S.C.A. §§ 5101, 
5110, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.400 (2007).

2.  The criteria for an effective date prior to August 18, 
1997, for the assignment of TDIU rating are not met. 38 
U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2007).

3.  The criteria for an effective date prior to August 18, 
1997, for the grant of basic eligibility for DEA benefits 
under 38 U.S.C. Chapter 35 are not met. 38 U.S.C.A. §§ 5110, 
5113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.400, 
3.807 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decisions on appeal granted service connection 
for residuals of a head injury and entitlement to TDIU and 
DEA, and assigned disability ratings and effective dates for 
the awards, statutory notice had served its purpose, and its 
application was no longer required. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran exercised his right to 
appeal the effective dates assigned in those decisions, and 
the October 2005 statement of the case (SOC) properly 
provided notice on the downstream issue of the effective 
dates of the awards.  March 2006 and January 2007 
correspondence provided additional notice; and the veteran 
responded with several statements that restated his 
contentions that were previously considered in May 2002, 
January 2003, July 2003, and August 2003 rating decisions and 
the October 2005 SOC.  The veteran has not alleged that 
notice in this case was less than adequate.  

Moreover, the Board finds that the duty to assist provisions 
of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 have been met in 
this case.  All relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  The record includes the veteran's 
service medical records, 1993 to 1998 medical records from 
the California Department of Corrections, and VA treatment 
records.  Accordingly, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran in the development of his earlier effective date 
claims.  Consequently, the Board will proceed to adjudicate 
the issue on appeal based upon the evidence currently of 
record.

II.  Background

On August 18, 1997, the veteran filed a claim seeking service 
connection for residuals of a head injury.  An August 1998 
rating decision denied service connection for residuals of a 
head injury.  The veteran perfected his appeal and in June 
2000, the Board remanded the claim for further development.  

A May 2002 rating decision granted service connection for 
migraine headaches and scalp scar residuals of a head injury 
and assigned separate 10 percent evaluations effective August 
18, 1997.  In his August 2002 notice of disagreement, the 
veteran indicated that he wanted his service-connected claim 
for migraine headaches to be reviewed and that an earlier 
effective date for the grant of service connection should be 
assigned.  He also indicated that he was totally disabled due 
to his service-connected disabilities.  

A January 2003 rating decision increased the rating assigned 
for residual migraine headaches to 30 percent disabling, 
effective August 20, 2002.  

In February 2003, the veteran filed a formal claim seeking 
TDIU and DEA.  

A July 2003 rating decision granted entitlement to TDIU 
effective August 20, 2002; increased the evaluation assigned 
for residual paroxysmal hemicrania of a head injury to 50 
percent disabling, effective June 11, 2002; continued to rate 
the residual scalp scar as 10 percent disabling; and denied 
entitlement to DEA.  
In a July 2003 statement, the veteran indicated that service 
connection for his paroxysmal hemicrania with migraine 
features should be effective from the date of his discharge 
in 1953.

An August 2003 rating decision assigned a 50 percent rating 
for paroxysmal hemicrania with migraine features effective 
from August 18, 1997; granted entitlement to TDIU effective 
August 18, 1997; and granted entitlement to DEA effective 
August 18, 1997.  

In a January 2004 notice of disagreement and in multiple 
subsequent statements, the veteran contended that the 
effective date of his awards should go back to the date that 
he was discharged from service (in October 1953).  In October 
2005, he perfected his appeal.   

II.  Criteria & Analysis

A.  Earlier Effective Date Claim:  Paroxysmal Hemicrania with 
Migraine Features

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.
A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit. 38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r).
The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits. 38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  An informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a). 
VA Form 21-526 from the veteran indicating that he desired to 
file a claim for service connection for residuals of head 
injury was received on August 18, 1997.  The RO considered 
this as a formal claim and, among other things, ultimately 
granted service connection for paroxysmal hemicrania with 
migraine features effective from the date of receipt of the 
claim.  It is not in dispute that the communication from the 
veteran seeking service connection for residuals of a head 
injury was received on August 18, 1997.  Under the 
controlling law and regulations (outlined above), the award 
of compensation based on an original claim may be no earlier 
than that date.  Thus, as a matter of law, the appeal seeking 
an effective date prior to August 18, 1997 for the grant of 
service connection for paroxysmal hemicrania with migraine 
features must be denied. Sabonis v. Brown, 6 Vet. App. 426 
(1994).
The Board notes that the veteran injured his head in service 
and has had residual paroxysmal hemicrania with migraine 
features since his inservice injury, well before August 18, 
1997.  However, the only question before the Board at this 
time is whether there was any communication prior to August 
18, 1997 that could be construed as a claim seeking service 
connection for paroxysmal hemicrania with migraine features.  
There is nothing in the claims file received prior to August 
18, 1997, which may be construed as a formal or informal 
claim seeking service connection for head injury residuals.  
Indeed, the veteran does not allege that he submitted an 
earlier application for the claim.  Consequently, there is no 
basis under law for granting an earlier effective date.



B.  Earlier Effective Date Claim: TDIU

Total disability ratings for compensation could be assigned, 
where the schedular rating is less than total, when the 
disabled person was, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service- connected disabilities: provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

Nevertheless, it was the established policy of VA that all 
veterans who were unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities had to be rated totally disabled.  Such cases 
were referred to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who failed to meet the percentage standards 
set forth above. 38 C.F.R. § 4.16(b).

Factors having a bearing on the issue included, but were not 
limited to, the veteran's service-connected disabilities; the 
veteran's employment history; and the veteran's educational 
and vocational attainment. Id.

Here, prior to August 18, 1997, service connection had not 
been established for any disability.  Thus, the veteran did 
not meet the basic criteria under 38 C.F.R. § 4.16(a).  Not 
only did he not meet the percentage requirements, a service 
connected disability or disabilities did not prevent him from 
being unable to secure or follow a substantially gainful 
occupation.  Although the veteran's paroxysmal hemicrania 
with migraine features and scar residuals had persisted since 
service, service connection for such disabilities had not 
been established until August 18, 1997.  Without evidence of 
a service-connected disability, the basic requirements of 
TDIU are not met.  Hence, TDIU is not warranted prior to 
August 18, 1997. 

C.  Earlier Effective Date Claim: DEA Benefits

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability. 
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 
21.3021 (2007).

With regard to the veteran's claim for an effective date 
prior to August 18, 1997, for the grant of basic eligibility 
to DEA benefits, the Board finds that pursuant to 38 U.S.C.A. 
Chapter 35, veteran was found to have a permanent total 
service-connected disability, when he was granted TDIU 
effective August 18, 1997.

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.400 (2007).  Except as provided in subsections (b) 
and (c), effective dates relating to awards under Chapters 
30, 31, 32, and 35 of this title or Chapter 106 shall, to the 
extent feasible, correspond to effective dates relating to 
awards of disability compensation. 38 U.S.C.A. § 5113.

Accordingly, because the veteran was found to have a 
permanent total service-connected disability when he was 
granted entitlement to a TDIU rating on August 18, 1997, 
entitlement to basic eligibility to Chapter 35 Dependents' 
Educational Assistance must also be effective August 18, 
1997.  Although the veteran may contend that he is entitled 
to an earlier effective date for Chapter 35 Dependents' 
Educational Assistance as well as his TDIU rating, the 
regulatory criteria and legal precedent governing eligibility 
for the receipt of such benefits are clear and specific. The 
Board is bound by these criteria. 38 U.S.C.A. §§ 503, 7104 
(West 2002 & Supp. 2007); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).


ORDER

An effective date earlier than August 18, 1997 for the grant 
of service connection for paroxysmal hemicrania with migraine 
features is denied. 

An effective date earlier than August 18, 1997 for the 
assignment of a TDIU rating is denied.

An effective date earlier than August 18, 1997 for the grant 
of DEA benefits is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


